Citation Nr: 0503510	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable evaluation for the 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk






INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 RO rating decision that 
granted service connection and assigned a noncompensable 
rating for the bilateral hearing loss.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected bilateral hearing disability is 
shown to be manifested by level I hearing in the right ear 
and level II in the left ear.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for the service-connected bilateral hearing loss have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85 including Diagnostic 
Code (DC) 6100, 4.86 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of April 2003 
and October 2003 Statements of the Case, a May 2004 
Supplemental Statement of the Case, and correspondence from 
VA, the veteran has been given notice of the information 
and/or medical evidence necessary to substantiate his claim.  

In particular, the Board notes July 2003 and February 2004 
letters, in which the veteran was advised of his and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
him, and explained what the evidence must show in order to 
substantiate an increased rating claim.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claim herein decided, the veteran has not 
indicated, nor does the claims file otherwise indicate, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  The 
veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA must be considered 
to be nonprejudicial and harmless.  


Entitlement to an initial compensable evaluation for
service-connected bilateral hearing loss

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (Hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, DC 6100.  

Exceptional patterns of hearing impairment are analyzed using 
a different set of criteria.  When the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, a Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa will be applied, whichever results in the higher 
numeral.  Each ear must be evaluated separately.  38 C.F.R. 
§ 4.86.  

Of record is an August 2002 VA medical examination, 
diagnosing the veteran with normal sloping to severe 
sensorineural hearing loss, bilaterally.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
30
75
80
LEFT
15
45
80
70

A speech discrimination score of 92 percent correct was 
recorded for each ear.  

A July 2003 VA medical examination diagnosed the veteran with 
tympanometry results within normal limits bilaterally.  On 
the accompanying authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
75
80
LEFT
20
50
75
70

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 in the left ear.

The Board notes, on an authorized audiological evaluation in 
May 2004, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
40
80
85
LEFT
20
55
80
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

According to the rating schedule for hearing loss, the 
veteran does not qualify for a compensable rating.  The 
veteran's numeric designation of hearing impairment based on 
pure tone threshold average and speech discrimination (table 
VI) was determined to be level I for the right ear, and level 
II for the left ear.  38 C.F.R. § 4.85.  

When those averages are applied to the hearing impairment 
chart (table VII), using the left ear as the poorer ear and 
the right ear as the better ear, the results correspond to a 
noncompensable evaluation.  

The Board also has considered recently submitted private 
medical statements indicated that the veteran's hearing loss 
was a quite severe and permanent problem that required 
amplification.  However, the Board must rely on the 
authorized VA testing protocol and established rating 
criteria in order to arrive at the rating to be assigned 
compensation level.  In this regard, the recent VA hearing 
testing is shown to be consistent in its results that do not 
support the assignment of a compensable rating.  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against granting a 
compensable evaluation for the service-connected bilateral 
hearing loss under the criteria of Diagnostic Code 6100.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco, 7 Vet. App. at 58.  

The Board has considered whether the veteran was entitled to 
"staged" ratings for his service-connected disability as 
prescribed by the Court in Fenderson, supra.  However, at no 
time since service has the service-connected disability been 
more disabling than as currently rated.  



ORDER

An initial compensable rating for the service-connected 
bilateral hearing loss is denied.  




	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


